 848DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify theRegional Director for the Nineteenth Region,in writing,within20 days fromthe date of receipt of this Decision,what steps the Respondent hastaken to.comply herewith.4It isfurther recommendedthat,unless on orbefore 20 days from thedate of re-ceipt of this Decision,the Respondentshall notifythe said Regional Director, inwriting,,that it will comply withthe foregoing recommendations, the National LaborRelations Board issue an order requiring the Respondent to take the action aforesaid.4In the event that this Recommended Order be adopted by the Board,this provision,shall be modified to read:"Notify said Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order,what steps the Respondent has takento comply herewith."Clark-Inland Cartage,Division of Consolidated FreightwaysandGarland J. JonesLocal Freight Drivers, Local No. 208, International Brother-hood of Teamsters, Chauffeurs, Warehousemen&Helpers ofAmericaandGarland J. Jones.Cases Nos. 21-CA-5051 and£1-CB-2074.June 8, 1964DECISION AND ORDEROn March 5,1964,Trial Examiner Louis S. Penfield issued his Deci-sion in the above-entitled proceeding finding that the Respondents hadnot engaged in any unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in his attached Decision.Thereafter, the Charging Partyfiled exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Members Fanning, Brown, andLeedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions,and briefs,and the entire recordin the case, and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order; the Order recom-mended by the Trial Examiner.3we areunable to agreewiththe opinion of our dissenting colleague.His positionrests on the conclusion that the "72 hour notice" constituted an illegalattempt to causethe Employer to discriminate against Jones.Althoughthe bare words of the notice could147 NLRB No. 45. CLARK-INLAND CARTAGE, ETC.349MEMBERLEEnoaz, dissenting in part :I would find that the Respondent Union 'unlawfully attempted tocause the Respondent Employer to discriminate against Jones, theCharging Party herein.As the record establishes and the Trial Examiner found, Jonessought to join the Respondent Unionas a newmember and tenderedsums in payment of the required initiationfeesand dues.The Re-spondent Union rejected these tenders, not because they were, deemedinsufficient, but because it contended that under the applicable bylaws,Jones was not entitled to join as a new member, but was requiredto transfer his membership from the local in Alaska of which he wasthen a member. Jones refused to transfer; and thereafter, the Re-spondent Union sent the so-called 72-hour notice, demanding his re-moval from the job under the union-security provisions- of the con-tract between the Respondents.Section 8 (b) (2) of the Act providesinter aliathat it "shall be an un-fair labor practice for a labor organization . . . to . . . attempt tocause an employer . . to discriminate against an employee with re-spect to whom membership in such organization has been denied ...on some ground other than his failure to tender the periodic duesand the initiation fees uniformly required as a condition of acquiringor retaining membership."The above-noted facts establish, in myopinion, that Jones was denied membership in the Respondent Unionon some ground other than his failure to tender the uniformly requireddues and initiation fees, i.e., because he refused to give up his member=ship in the Alaska local; they further established that the 72-hour no-tice was an attempt to cause the Respondent Employer to discriminateappear to direct the removal of the employee until he received union clearance,that isnot the effectwhich the partiesthemselvesattributed to it.There is abundant evidencein the recordto support the TrialExaminer's finding that it was both the desire of thelocal and the understanding of the Employer that this notice merely produces a future meet-ing between Jones and the Union.Blackmarr,the Union's secretary-treasurer,testifiedthat the notice was intended to get Jones to come to the union office to discussthe matterof the transferwith the unionofficials.He statedfurther that if the Union's attorneyhad approved Jones' application,the localwould havebeen willing to allow him to join asa new member.MacDonald, the Employer's dispatcher,testified that notices were re-garded as requests to direct an employeeto contact the Union.He testified without contra-diction that the Employernever botheredto determinewhetheran employeecovered by anotice ever received the Union's clearance and that no employee had ever been terminatedon the basis of such a notice.In addition, he statedthat the Company currentlyemployedtwo othermen who had not presented any union clearance despitethe fact that they hadbeen the subject of recent notices.Wefind that theUnion made no attemptto cause theEmployer to discriminate against Jones inlight of theabsence of any intention or reasons-able expectation that the notice would have any such effect. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDagainst him for that reason 2 The Trial Examiner's conclusion thatthere was no unlawful discrimination or causation of discrimination,because Jones quit before the efficacy of the attempt could be tested,cannot, in my opinion, negate the illegal nature of the attempt.In view of the foregoing I would find that the Respondent Union un-lawfully attempted to cause the Respondent Employer to discriminateagainst Jones, in violation of Section 8(b) (2) and (1) (A),' andwould enter an order appropriate to remedy that violation.As mycolleagues are dismissing the complaint in its entirety, I must dissent.2In the absence of evidencethatJones was clearly Informed as to the asserted"desireof the local and . . . understanding of the Employer.. ."concerning the intended effect-of this notice,I am unwillingto accordsuch unexpressed desire and understanding con-trolling precedence over the objective facts.8SeePape Broadcasting Company(Radio StationWALA),104 NLRB 29, enfd. 217 F.2d 197(C.A. 5).Food Machinery and Chemical Corporation,99 NLRB 1430,relied on bythe Respondent Union, is In my opinion distinguishable.TheFood Machinerycase wasconcerned with the reasonableness and legality of requiring different financial obligationsfrom former members than from new members.The issue here,on the other hand, as inPape,Is the legality of Imposing anynonfinancialcondition as a prerequisite to member-ship for the purpose of enforcing a union-security provision in a bargaining agreement.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding with all parties represented was heard before Trial ExaminerLouis S. Penfield in Los Angeles, California,on November 20 and 21,1963, upon aconsolidated complaint of the General Counsel and answers by Clark-Inland Cart-age,Division of Consolidated Freightways, herein called Clark-Inland, and LocalFreight Drivers, Local No. 208,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, herein called Local 208.1The issues litigatedwere whetherClark-Inland violated Section 8(a) (1) and (3), and whether Local 208violated Section8(b)(1)(A)and (2)of the National Labor Relations Act, asamended,herein calledthe Act.Upon the entire record, including consideration of briefs filed by the parties, andupon my observation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF CLARK-INLANDClark-Inlandis,and at all material times has been,engaged in the interstatetransportationby truck ofvarious goods and commodities.During the calendaryear 1962 Clark-Inland's gross revenuefrom theinterstate transportation of goodsand othercommodities exceeded$50,000.I find that Respondent is, and at alltimes material has been, an employer engaged in commerce,and in a business af-fecting commerce, withinthe meaningof the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal 208 is a labor organization within the meaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issues and the backgroundThe sole issue in this proceeding centers upon the General Counsel's contentionthat Garland J. Jones, having been denied membership in Local 208 on groundsother than his failure to tender the periodic dues and initiation fees uniformly re-'The consolidated complaint issued onMay 24, 1963,and is based upon charges filedwith the NationalLabor RelationsBoard, herein called the Board, on March 18, 1963.Copies of,the consolidated complaintand thecharges have been duly served upon bothClark-Inland and Local 208. CLARK-INLAND CARTAGE, ETC.351quired,was thereafter unlawfully terminated by Clark-Inland upon the unlawfuldemand of Local 208.More particularly, the General Counsel asserts that Local 208conditioned membership in the local- on Jones'willingnessto transfer his member-ship froma sister local,and that although Jones tendered initiationfees and duesto Local 208, he refused to give up membership in the sister local and become amember of Local 208 by transfer, and that this resulted in a demand by Local 208for his discharge pursuant to the union-shop provisions of its collective-bargainingagreement with Clark-Inland.It isfurther asserted that Clark-Inland unlawfullyacceded to this demand by Local 208 and terminated Jones' employment. Local 208,while acknowledging that it sought to have Jones transfer his membership, deniesthat Jones ever made a valid tender, denies that it ever demanded his discharge forrefusing to transfer, and insists that evenassumingsuch a demand to have beenmade it was a.lawful one. Clark-Inland contends thatJonesquit its employ, and thathe was not terminated because of demands by Local 208, whether lawful or not.To evaluate the circumstances surrounding Jones' termination we must first con-sider both the collective-bargaining contract between Clark-Inland and Local 208,and certain practices and procedures followed by both Respondents in the course oftheir collective-bargaining relationship.Clark-Inland and Local 208 have been parties to collective-bargainingagreementsfor many years.The controllingagreementcontains, among other things, a union-shop provision requiring that new employees "shall become and remain membersin good standing of the Local Union as a condition of employment on and afterthe 31st day following the beginning of their employment . . ." and "upon writtennotice from the Union that any employee has failed to acquire membership in theUnion, as herein provided,' or has failed thereafter to maintain good standing, asherein provided, the Employer shall, within seventy-two (72) hours of such noticedischarge said employee." It is the practice under the contract for Clark-Inland tohire employees as needed and thereafter to. send a notice of hire to Local 208 whenthe new employee has completed 30 days of employment.Upon receipt of thisnotice, -a Local 208 business agent normally calls Clark-Inland and requests that itsend thenew employee to the local office for the purpose of his acquiring member-ship.The bylaws of Local 208 require, among other things, that in becoming amember the new employee fill out certain applications and pay.an initiation fee of$50.This procedure is followed with respect to all new employees not alreadymembers of Local 208.A slightly difficult procedure, however, is invoked when thenew employee is found to be a member of a sister local of International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, hereincalled the International.According to the bylaws of Local 208 the transfer pro-cedures are governed by the provisions of the constitution of the International.Ar-ticleXVIII of this constitution deals directly with the question of transfer.Thisarticle reads in part as follows:Section 1.- It shall be compulsory upon every Local Union to accept thetransfer card of a member in goodstandingwith any Local Union of the Inter-nationalUnion, without any extra charge orfees,except as set forth in theInternational Constitution, provided, however, the member seeking to transferhas already obtained employment within the jurisdiction of the Local Union;provided, further, the member seeking to transfer shall comply with all rulesand regulations',set forth in this Constitutionrespectingtransfer; and providedfurther he shall- comply with rules and regulations of the Local Union and itsConstitution. and Bylaws.A member who has transferred to a Local Unionshall be entitled to the rights andprivilegesof membership in the Local Unionin accordance with the rules and regulations of the Local Union.Section 2. (This sectionspellsout the content of a transfer card.)Section 3 (a). It shall be compulsory for a member working under thejurisdiction of another Local Union to procure a transfer card from the LocalUnion. of which he is a member, and to deposit the same with the Local Unionunder whose jurisdiction he is working. Immediately upon going to work, orbefore if practicable, he shall make a request in writing to the Local Unionof which he is a member and from which he seeks to transfer for theissuanceof a transfer card to him, and shall also apply to the 'Secretary-Treasurer ofthe Local Union into which he is seeking to transfer for approval of thatSecretary-Treasurer so to transfer.No transfer card shall beissued unlesssuch approval has been obtained in writing attested to by such Secretary-Treasurer.Within forty-eight (48) hours after a member'has received a trans-fer card he shall deposit the same with the Local Union to which he seeks totransfer, and upon such deposit the transfer shall become effective.Upon trans-' 352DECISIONSOF NATIONALLABOR RELATIONS BOARDfer, the member is subject to the rules, Bylaws and agreements of the LocalUnion to which he has transferred. The Local Union from which a member hasbeen transferred shall be obliged to refund to such members dues paid in ad-vance to such Local Union covering the period from the end of the month inwhich such member has transferred to the end of the period for which such dueshave been paid in advance. If a member continues to work under the jurisdic-tion of another Local Union after having been refused a transfer card or afterhaving failed to apply for such transfer card as specified herein, or after theJoint Council has decided he should transfer, and he has refused, he therebyforfeits his membership, and his Local Union must not accept any more duesor furnish him with a button.Refusal to issue a transfer card or to approvea transfer may be appealed to the General President and thereafter to the Gen-eral Executive Board in accordance with the appeal procedures provided for inthis Constitution, excluding, however, appeal to the convention.As a practical matter in implementing these constitutional provisions, Local 208,upon ascertaining that the new employee is a member of another local, instructs theemployee to apply for a transfer and writes to the sister local for information concern-ing his status.When the good-standing status of the new employee in the sister localhas been determined, and his transfer card has been received, his status as a memberof Local 208 is perfected by the payment of a 50-cent-transfer fee. Such transferprocedure purports to be applicable to members of all locals of the International upontaking employment within the jurisdiction of another local.There is no provision inthe constitution which deals with the possibility of membership by an individualin more than one local of the International at any one time.B. The employment and termination of JonesGarland J. Jones was first employed by Clark-Inland as a truckdriver on Septem-ber 31, 1960.He continued to work for Clark-Inland in this capacity until April 5,1962, when he quit his employment to go to Alaska to work as a truckdriver in theconstruction industrythere. Jones had first become a member of Local 208 in 1959.He remained a member in good standing throughout the entire period of his employ-ment with Clark-Inland.Upon going to Alaska he utilized the transfer procedureabove described, and transferred his membership from Local 208 to a sister local inAlaska known as Local 959.When weather conditions in Alaska made further workin the construction industry unavailable, Jones returned to the Los Angeles area.Hethen approached Findley H. MacDonald, Clark-Inland's dispatcher, and solicited ajob.MacDonald put him to work on September 18, 1962. Jones continued to workfor Clark-Inland thereafter until February 8, 1963, when his employment terminatedunder circumstances which become the subject matter of this proceeding.According to Jones, almost immediately after obtaining his job with Clark-Inlandhe visited the office of Local 208.He states that on this initial visit in September hecontemplated a transfer of his membership from Local 959 to Local 208.He ex-plained his situation to the receptionist at the desk and to Business Agent WilliamCroysdill.Both advised him that no steps concerning his membership wereappropriate until Local 208 had received a notice of his hire from Clark-Inland, andthat this would not come in for 30 days .2After Jones had worked for 30 days, Clark-Inland sent a notice of hire to Local 208.The business agent, acting in the customary manner, telephoned Clark-Inland andrequested that it ask Jones to come to the union office. In response to this requestJones visited the office on or about October 18. 1963. By this time Jones had changedhis original point of view as to transfer, and he advised the receptionist that he nowwished to become a member of Local 208.He then proceeded to give the receptionist$50 to cover the cost of his Local 208 initiation fee.The receptionist, noting inthe records that Jones was a former member of Local 208 who had transferred hismembership to Local 959, advised him that the appropriate procedure to followwould be to transfer back into Local 208 from Local 959. Jones told her that hedesired to keep his membership in Local 959, and at the same time to become a mem-ber of Local 208, and that he was ready to take all steps and pay all fees required of anew member to achieve this end. The girl then called Business Agent Croysdill, and2 Business Agent Croysdill testified that he does not recall the September meeting withJones.However, he does not dispute that it may have taken place for he acknowledgesthat it was his uniform practice to advise each person seeking information on membershipto defer taking further steps until Local 208 had received a notice of hire from hisemployer. CLARK-INLAND CARTAGE, ETC.353Jones explained to him themanner inwhich he wished to proceed .3 Croysdill advisedJonesthat he was not certainif unionregulations would permit him to have dualmembership in two locals of the same International.Croysdill explained that be-cause of this uncertainty Local 208 could not accept the $50 initiation fee, and themoney was thereupon given back to Jones.Croysdill, however, told Jones that hewould check into the matter further by taking upJones'request with the attorneys forthe local.He told Jones to return to work and to await further word from Local 208concerning the matter. Jones admits, that although Croysdill clearly indicated heregarded the transfer procedure as the proper one, Croysdill did not at this time tellhim that he could not become a member of Local 208 by any means other thantransfer.Nothing of significance concerning the status of Jonesas a unionmember tookplace for several months. Immediately after Jones' October visit, Local 208 wroteto Local 959 concerning Jones' status, and some time later it received informationthat Jones was in good standing with the Alaska local.The records of Local 208show that some union representative made a call to Clark-Inland on December 6,1963, apparently to ask Jones to come to the local office.There is nothing to indicatethat this message ever reached Jones, or that Local 208 took any immediate stepsto follow upon it.According to the testimony of Local 208 representatives, theywere preoccupied with an election of officers during December and most of Januaryand, as a result, no one pursued the matter as promptly as might otherwise havebeen the case .4There is some controversy as to the next time that Jones came to the union office totake up the problem of his status as a member of Local 208.According to Jones hewas advised by MacDonald in the latter part of January 1963 that Local 208 wantedhim "to come down and join the union." Jones states that, acting upon this request,he went to the Local 208 office at a time which he places near the end of January andmet with two union representatives, one of whom he identifies as Edwin Blackmarr.Dispatcher MacDonald denies receiving a request from Local 208 for Jones to visitthe office until approximately February 5. Blackmarr denies seeing Jones at the office,or anywhere else, at any time during the month of January. Jones, in an affidavitgiven to a Board representative shortly after filing the charge does not note a Januaryvisit to the union office, although he claims this to be an oversight.A ledger card,in the name of Jones, kept by the local, and upon which notations are normally madeconcerning the dealings between the local and Jones, indicates a telephone call toJones from the local sometime in January followed by a notation that Jones wouldbe in the union office on January 31, 1963. I am of the opinion that this record ismore likely to be accurate than the memories of either MacDonald or Blackmarr,and that Jones actually did visit the union office on January 31, 1963. Blackmarr,although denying that he was in the union office at all for most of January, acknowl-edges that he. assumed office as secretary-treasurer in the latter part of that month.It is reasonable to expect that after a long period of inaction, Jones' status should againcome up for consideration with a new officer taking charge.The normal procedurefor reactivation would start with a request, through Clark-Inland, that Jones come intothe office. It is possible that Jones is mistaken in his belief that he saw Blackmarrin January rather than some other union representative, but I am convinced from allthe circumstances, and especially from the notation on Jones' ledger card, that infact he did visit the office at this time and that the events occurred substantially ashe relates them.According to Jones, whatever official he saw discussed further with'Jones testified that in the previous year when he had transferred into Local 959 hehad been treated as a new member and placed in a low position on the union hiring halllists for job dispatch.As a result he had had to wait for nearly 2 months before beingsent out on a job.He contemplated returning to Alaska again in 1963 when weatherconditions permitted construction jobs to resume, and he felt that if he transferred backfrom Local 208 he would once again find himself in an unfavorable position for dispatchpurposes, a situation which he believed would be obviated if be could continue his member-ship in Local 959 on a current basis.4 The principal executive officer of Local 208 is the secretary-treasurer.William Croys-dillwas secretary-treasurer in September and October when Jones first came in.At thesame time Edwin Blackmarr was serving as a business agent for the local. In the ensuingelection Edwin Blackmarr was elected as secretary-treasurer of the local.Blackmarr, how-ever, did not assume office until the latter part of January 1963. After Blackmarr becamesecretary-treasurer Croysdill continued to serve as a business agent for the local.756-236- 65-vol. 147-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim the possibility of his becoming a member of Local:208 by paying the initiationfees-rather than by the transfer procedure. It is quite clear that it was repeated toJones that Local 208 regarded the transfer route as the appropriate one, but it isby no means clear that at this time anyone insisted that he come in by transfer orsuffer the consequences.On cross-examination Jones was specifically asked if anyonehad insisted that he become a member by transfer, and Jones testified "he said thatif I didn't -transfer that he didn't know what he was going to do-I don't knowactually-yes he insisted on his suggestion."While this in no way suggests anabandonmentby Local208 of its previous position with regard to the appropriatenessof the transfer procedure, it does connote continued uncertainty, and it falls short ofan outright demand that Jones become a member by transfer if he wanted toretain hisjob with Clark-Inland.Following the January 31 visit to the local office, Jones.senta check for $25 tothe local together with a letter stating that if "this wasn't enough for [his] dues and[his] back dues" to let him know, and "also I said I would pay them the initiationfee if they wanted it."This check was not cashed by Local 208 but was returnedto Jones by mail after his termination without a covering letter .5Jones' next meeting with union representatives occurred at Clark-Inland onFebruary 5, 1963, when Secretary-Treasurer Blackmarr and Business Agent Shapiroappeared to supervise a shop-steward election.At this time Blackmarr and Jonesengaged in a somewhat heated exchange concerning Jones' status.According toJones, Blackman told him that he could not join but that he should come downand transfer into Local 208. Jones states that he again insisted that he wantedto join and Blackman responded that he could not let him, and that Jones hadbetter come down and get the matter straightened out "or else."The "or else"appears to have referred to the sending of the 72-hour notice under the contractconcerning Jones' continued employment.Jones testified that he also spoke toBlackmarr about the $25 check, and advised him that if this were not enough hewas prepared to make up any difference and to pay the initiation fee in full. Jonesthen asked Blackman specifically if Blackmarr was "going to let [him] join if [he]came down the next morning," and Blackman replied that "he handles all his businessin the office..." and "to come down there and we would talk about it." Blackmarr'sversion of this meeting and that of Shapiro are in substantial accord with that ofJones.Again this meeting appears as a further expression by Local 208 of ad-herence to its position that Jones become a member by transfer. It occurred, how-ever,in a nonbusiness setting, and while Blackmarr suggested the possibility of a72-hour notice, the principal thrust of his remarks does not show an adamantdemand that Jones become a member of Local 208 by transfer or face discharge,but rather an insistence that further discussion was in order at the union office,where Blackman carried on his business.Blackman testified that when Jones failed to appear at the union office on theday following the February 5 conversation, he concluded that inasmuch as Joneswas taking no steps to become a member of the local, and was not even willing tocome to the office for furtherexplanationof the legal problem of dual membership,a 72-hour notice under the contract was needed to bring matters to a head.A so-called 72-hour notice was sent to Clark-Inland on February 6, 1963, reading asfollows:The contract between your Company and Freight Drivers Union, Local 208states a 72 hour notice must be given before the Company is required to removeany employee from the job.Kindly accept this letter as official notice that the following employees havefailed to become and/or remain members in good standing of Local No. 208and, therefore, must be removed from the job until such time as they presentyou with a clearance from this Local Union.Only the name of Jones was listed upon this notice. Immediately after the noticewas received, Clark-Inland informed Jones of its content. It is acknowledged thatboth Dispatcher MacDonald and Assistant Manager Burbidge urged Jones to go5 Local 208 claims that the amount was not sufficient to cover back dues.While thisappears to be true, the check was accompanied by an expression from Jones of his willing-ness to pay all dues required as well as the initiation fee. It thus stands as a further effortby Jones to perfect his membership in Local 208,to which Local 208, by its failure to reply,only indicated its continued adherence to an already expressed position that it regardedtransfer as the more appropriate means for Jones to become a member of the local. CLARK-INLAND CARTAGE, ETC.355to Local 208 to straighten out his difficulties 6' The version of Jones and those ofBurbidge and MacDonald as to what transpired after receipt.of the 72-hour noticediffer in some particulars. Jones states that Burbidge told him that he would bethrough on Friday, February 8, if he did not clear up his problems with Local 208.Burbidge acknowledges a conversation with Jones concerning the 72-hour notice,but states that when Jones inquired what Clark-Inland proposed to do about thenotice, Burbidge had replied, "I'm not going to do anything."According to Jones,on Friday, February 8, he had a telephone conversation with Dispatcher MacDonald,during the course of which MacDonald had informed him that he had been toldby Local 208 that the 72-hour period would not be up until Monday, February 11,because-the days in the intervening weekend were not to be counted. Jones, ineffect, acknowledges that he was told he could take the truck and go down toLocal 208 on Friday afternoon but he states that he told MacDonald that he had"been down there already quite a bit . . ." and that he did not see "much point in[his]going down there again." Jones says that he then told MacDonald that"being as I only got one more day to work, how would it be if I take off Mondayand go down to the Union and see if these people can't reconsider and let me jointheir local," to which MacDonald replied, "This would be fine." Jones states hethen asked MacDonald, "Now if I don't get this situation straightened out, therewon't be any need in my showing up for work . . ." to which MacDonald replied,"I can't let you go to work if you don't have a card from the union because the72-hour notice would be up Tuesday definitely."MacDonald acknowledges thetelephone conversation with Jones, admits that he told Jones that the 72-hour periodwould be up on Monday, and that he might take the truck on Friday to go to theunion office.He denies, however, that Jones asked for time off on Monday, butclaims that when he asked Jones if he had straightened out his problems withLocal 208, Jones had replied, "It makes no difference anyway. - I am quitting atthe end of the day."MacDonald denies that he ever told Jones that he would notbe permitted to work after the expiration of the 72-hour notice without a clearancecard from Local 208.Jones did not report to work at Clark-Inland on Monday, February 11.Accordingto him, early on the morning of that day, he went to the local office.He was advisedby the receptionist that neither Secretary-Treasurer Blackmarr nor any other unionrepresentatives were present in the office at that time, and that she had no authorityto help him with his problems. Jones acknowledges that he remained at the officeonly a few minutes and that neither during the remainder of the day nor at anyother time did he make further efforts to reach Blackmarr or any other representa-tive of Local 208.Representatives of Local 208 testified that at all times duringthat day one or more business agents were present in the union office. Jones didnot report for work on the following day at Clark-Inland.He insists that he didnot do so because he did not have a clearance card from Local 208 and he "hadalready been informed if [he] didn't have a card [he] wouldn't be eligible to goback to work." Jones returned to Clark-Inland either Friday, February 15, orMonday, February 18, to pick up his check.At that time he observed that thetermination given him by Clark-Inland showed him as having voluntarily quit onFebruary 8.He protested to Dispatcher MacDonald that he had actually beenforced off the job because he was unable to get a union clearance, and he askedthatMacDonald correct the termination to show this to be the fact.MacDonaldtook the position that Jones had quit, and told him that if he wished to have anychange made in the record, he would have to take up the matter with AssistantManager Burbidge and Manager Schaeffer. Jones went to Burbidge and SchaefferO Both Burbidge and MacDonald deny obtaining knowledge of the nature of the diffi-culties Jones was having with Local 208 until sometime following Jones' termination.Jones insists that he both explained and discussed his transfer problem with MacDonald.I credit Jones in this regard.MacDonald himself was a former member of Local 208 andwas well informed concerning its functioning.His duties as a dispatcher demanded somefamiliarity with the operation of the contract, and he was in frequent contact with repre-sentatives of Local 208.MacDonald appears to have thought well of Jones as a driver,and there is nothing to indicate that the two were not on good terms in other respects.I am unable to believe that when it became apparent that Jones was having problemswith Local 208 which might affect his continued employment, MacDonald was not in-formed either by Local 208 representatives or by Jones himself of the nature of the diffi-culty.Accordingly, I find that, at least since shortly after receiving the 72-hour notice,Clark-Inland had knowledge of the position Jones was taking regarding membership bytransfer, and knowledge that this was an issue between Jones and Local 208. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDand urged them to make the change in the records,pointing out that unless this wasdone,he would have to undergo a 5-week waiting period before becoming entitledto unemployment compensation.After checking with MacDonald,both Burbidge,and Schaeffer upheld.MacDonald in his view that Jones had quit,and.refused tomake any change in the records.It is the position of Clark-Inland that,in substance,Jones acknowledged to them thathe had quit but was pressing for the change in.the records to enable him to get unemployment compensation at an earlier date?C. Discussion and conclusionsThe central factual issues turn on whether Jones reasonably concluded that furtherefforts on his part to become a member of Local 208 by means other than transferwould be futile, and whether he reasonably concluded that failure to obtain a unionclearance would necessarily result in his termination by Clark-Inland.Althoughit is not beyond the realm of possibility that such results might have come about,I am convinced,upon the entire record,that it is more reasonable to conclude thatsuch were not the inevitable consequences to Jones if he persisted in his refusalto accept membershipby thetransfer process.It is clear that by mid-October,both Jones and Local 208 had taken firm positions.Jones announced,at that time, that he wished to become a member of Local 208,and he forthwith tendered his initiation fees.Local 208 advised him that it doubtedthe legality of dual membership and could not then grant him membership exceptthrough use of the transfer procedure.8As noted above, whatever expression of its views Local 208 made at this time,itwas also made clear to Jones that it took this position solely because it questionedthe legality of dual membership.He was told then that the matter would be givenfurther consideration, and that any action on his status would be deferred until theissue could be thoroughly explored with legal counsel and higher union officials.Croysdill thereafter did take up 'the matter with counsel for Local 208, but got nofirm answer.For a period of some months, the issue remained in a state of suspen-sion while the union officials concerned themselves with election problems.How-ever,when Edwin Blackmarr took over as secretary-treasurer in the latter part ofJanuary, a new effort was initiated to resolve Jones' status.Itwas not until Janu-ary 31, 1963, that Jones again visited the union office, ostensibly to discuss his pro-7The State of California Department of Employment initially ruled that Jones hadvoluntarily left )its employment without good cause, and that therefore he was disqualifiedto receive unemployment benefits for 5 weeks thereafter.Jones appealed this ruling, anda hearing was held before a referee who affirmed the initial ruling of the department. Thereferee's decision was thereafter appealed.The decision was affirmed by the appeals boardof the department to the extent that benefits were denied during the 5-week period. It isapparently the view of the department that a claimant leaves his work without good causewhen he refuses for noncompelling reasons to join a bona fide labor organization.Essen-tially the appeals board holds that no compelling reason existed for Jones not becoming amember by using the transfer process,and that thus he left work without good cause.The instant case arises under a different statute and does not necessarily present thesame issue.Therefore I place no reliance upon the decision of the department in reachingany of my conclusions herein.8Local 208 argues that neither at this or any other time did Jones make a valid tender.The record clearly establishes,however, that in October Jones gave the receptionist thet50 initiation fee and expressed willingness to do anything required to perfect new member-ship.This money was returned to Jones only after his discussion with Croysdill had madeit clear that membership on that basis was not then acceptable to Local 208.There is noindicationthat Local208 was basing its position on a claim that Jones was not offeringthe required amount.By using the transfer route wlfich Local 208 was suggesting, Joneswould only have had to pay a 50-cent transfer fee.When Jones sent in his $25 check InJanuary 1963,he again indicated willingness to pay any initiation fee, or other.charges,which might be required as a condition of his becoming a member of Local 208.He re-peated this to Blackmarr on February 5, when he met him at the plant.I find that atall times since October 18, 1962, Local 208 was aware that the issue turned upon its will-ingness to accord Jones membership by means other than the transfer process, that at theoutset Jones had tendered the initiation fees ordinarily required of new members, andthat at all times thereafter he had made clear his willingnessto pay theinitiation fee orany dues required to make him a member in good standing of Local 208. I find, therefore,contrary to the claim of Local 208, that Jones had made a valid tender of all dues andinitiation fees required to become a member of Local 208. CLARK-INLAND CARTAGE, ETC.357posed dual membership.Byhis own account,he was only.told that Local 208 stillfelt that he should follow the transfer route, but thatif he did not,Local 20.8 didn'tknowwhat itwas "going to do." Later there came the cheated exchange on Febru-ary 5 between Jones andBlaekmarr, occurring in a nonbusiness situation.Therespective:positions.of both Jonesand Local 208 at this encounter remained -un-changed, -but as I havefound above, I, regard Blackmarr's position as more a demandthat Jones come to the office than a flat assertion that he could only become a mem-ber by transfer.While it is true that Blackrnarr gave Jones no assurance at this timethat he would necessarily be permitted to become a member of Local 208 by anymeansother than itransfer,it is equally clear,thathe left the door open -for further,consideration if .Jones would:come;in.Itwas Jones'failure to appear on the fol-lowing day -that precipitated the sending(of ,the 72-hour notice.-The notice, by itsown terms,was not self-executing,but ,it envisaged a further meeting between Jonesand Local'20.8 and the possibility,that any issue between them might have been re-solved and;a clearance obtained.Jones does-not deny that he had been told that his request was one of doubtfullegality, and would have-to be considered by attorneys for Local 208.He does not-claim that the attorneys -or any higher officials of Local 20,8 or the International had,ever stated that the issue-had ;been definitively resolved against him.Representativesof Local 208 were clearly aware that possible liabilities under the Act might resultif the local.unlawfully caused Jones'discharge.I creditthe assertion of Local 208that,the 72-hour notice was sent primarily as a means ,of precipitating action,by get-ting Jones into the office fora final determination,of the.pontroyersy,.and that it wasnot ,necessarily intended as a final ,decision to stand for ,as long as Jones,refused totransfer his.membership.Finally,it is in large.measure Jones'own conduct that makes unconvincing theclaim,that hejustifiably.reliedupon Local 20 8's repeated .assertions favoring.trans-.fer as its final'!or ;else"-position.The 72=hour,notice made.Jones.awarethat Local208 was serious and that failure to clear up the issue might lead tohis termination,.but this result was not inevitable.Jones' reaction was hardly that of a titan seekingto,exhaust,all possibilities of .reaching a solution favorable to him.He had beenoffered time off .by.Clark-Inland .on Friday.to go to ,the,union.office.but jie had de--cline.d to avail himself of it.He insists that he took a whole-day off from work onMonday, the last day of the 72-hour.notice, for the express purpose of,getting "downthere and seeif I could,get this;situation straightened,out. "Yet upon,going to theunion office in the early morning of!his day off,he spoke only with,the -recePtionist,and stayed around for only a few minutes when informed that .no business agentswere present in the office at the time.Local 208 'insists that one or more businessagents were present at all,times on.that.day. 'Even if it-be assumed that no -businessagent was actually in the office when Jones arrived,it is not established that re-sponsible officials were not there for.most of the ,day.'Jones does not explain why"he.did not stay longer at'the time,.or why he did not return later in the day. '-I4nd it,difficult-to believe that a man, faced-with possible-termdnation.of 'his job, who wastaking the entire day off from work;for the announcedppurpose of"straightening,out" an admittedly novel problem with'Local 208, -would give -up so easily if hewere really determined to bring;about.a solution.'His conduct ;is more consistentwith an attitude of not really.caring whether'the problem was -solved than with anoverriding desire to:resolve:it favorably. It is further significant,in this connection,that'Jones made-no effort to-test the matter by returning to;his job after the expirationof the 72-hour notice.Clark=Inland is emphatic in its insistence that it was not-prepared to terminate Jones even if he -reported,without a clearance.Whether Local'208 -would have continued to press for his termination in the absence of a 'final de-termination as to his status, ,thus becomes a matter of-conjecture.I find,therefore,that Jones, -by his own conduct occurring in the context above outlined:has failed toJoin issue with Local 208 on the question of its insistence upon his termination asexpressed in the'721hour notice,and that thusit cannot be found that 'Local 208-caused, -or attempted to,cause, Jones' termination in violation of -Section 8.(b).(2)-of the Act.Accordingly I shall recommend that this allegation,of the.complaintbe dismissed.-Finding that Local 208 is not responsible.for .causing Jones'discharge ,does notnecessarily absolve Clark-Inland if it be established that it-terminated Jones' em-ployment upon what it reasonably regarded.as Local 208's demand.Clark-Inland-,defends its action'by'claiming that Jones quit, .and was not terminated.Jones,.aswe have seen,insists that he did not come back to work on Tuesday because:be -was,relying on'MacDonald's statement,of the previous Friday that,Clark-Inland -would 358DECISIONSOF NATIONALLABOR RELATIONS BOARDnot permit him to work absent a clearance from Local 208. The General Counselclaims that Jones, having satisfied himself that such clearance would not be, forth-coming without abandoning his position on the transfer issue, was entitled to rely onMacDonald's statement, thus making a report back to work a futile gesture. I ques-tion that MacDonald ever so advised Jones.. There is undisputed evidence that de-spite a long bargaining history including contracts with union-shop clauses, no personhad ever before been terminated by Clark-Inland pursuant to a 72-hour notice, andthat there were actually persons working who had received such notices, but hadnever obtained clearances.MacDonald was, of course, interested that Jones clearup his difficulties with Local 208.He had unquestioned authority to hire and firefor ordinary reasons, but it does not appear that this extended to unusual situations,especially to one in which the termination was at the behest of a union, and statu-tory liability might thereafter be a consequence.Such unusual situations were tobe taken up with higher officials, and possibly with the employer's legal department.MacDonald was a long-time employee well acquainted with the operation of thecollective-bargaining agreement, and it is extremely unlikely that he would haveundertaken to tell Jones in unequivocal terms that if he appeared on Tuesday with-out a clearance he would not be permitted to work.Accordingly, I find, contraryto Jones assertion, that he did not do so.Even if it be assumed, however, 'thatMacDonald made such a representation, Jones' conduct makes it doubtful that herelied upon it in failing to report. Jones' failure to pursue the matter with Local208, after assertedly taking the day off for this express purpose, suggests an inten-tion on his part more nearly consistent with MacDonald's testimony that Jones hadtold him that he was quitting, then with the claim now made that Jones regarded itas a certainty that he would be forced off the job if be returned without a clear-ance, and I so find. Finally, even assuming that Jones was relying upon MacDonald'srepresentation that a clearance was a condition of returning, Jones has foreclosedthe determination of liability upon the part of Clark-Inland by failing to make a fur-ther effort to obtain a clearance. Possibly he might have obtained one, and if so itis clear that Clark-Inland would not have terminated his employment.Under allthe circumstances I am convinced, and find, that Jones' entire conduct in relation toClark-Inland is more consistent with his voluntarily giving up on the issue and quit-ting, than with his being forced off the job by Clark-Inland at the demand of Local208. I therefore find that Clark-Inland did not unlawfully terminate Jones, as allegedin the complaint, and that it has not been established that Clark-Inland has vio-lated Section 8(a) (3) of the Act.Accordingly I shall recommend that this allega-tion of the complaint be dismissed.The General Counsel urges that Local 208 unlawfully caused, and Clark-Inlandunlawfully effected, Jones' discharge.Local 208 asserts that even if it be found re-sponsible for causing the discharge of Jones, it was motivated by considerationslawful under the Act. If Local 208 is correct in this contention, Clark-Inland alsowould be absolved of responsibility even if found to have terminated Jones. It is,of course, a well-established principle that where a union causes the discharge of anemployee to whom it has denied membership despite a tender of the dues andinitiation fees required it acts unlawfully .9Counsel for Local 208 refers to anequally well-established principle that the Board has no authority to police the in-ternal affairs of a union, and that a union in administering a union-security agree-ment may require different initiation fees and dues of persons differently situated solong as they are based on a reasonable classification and are not discriminatory.10Counsel for Local 208 would distinguish thePapecase on the facts.While I amdisposed to regard thePapecase as distinguishable, and to consider theFoodMachineryprinciple as more nearly applicable than theUnion Starchprinciple, Ifind it unnecessary to make a finding to this effect or to treat with the matter furtherinasmuch as we do not reach this legal issue in view of the above factual findings.Since the allegations that Clark-Inland has violated Section 8(a)(1), and thatLocal 208 has violated Section 8(b)(1) (A) of the Act, are derived solely from the8(a)(3) and 8(b)(2) allegations, I will also recommend that they be dismissed.0 The General Counsel urgesUnion Starch & Refining Company,X87NLRB 779, enfd.186 F.'2d 1008denied 342U.S. 815 as a leadingcase in support of thisprinciple.He also citesPape Broadcasting Company(Radio StationWALA),1.04NLRB29, enfd.217 F.2d 197(C.A. 5), as a case involving a transfer issue which parallels theinstant case on the facts.10 Local 208 citesFood Machinery and Chemical Corporation,99 NLRB 1430,as a lead-ing case supporting this principle. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION359Upon thebasis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Clark-Inland Cartage, Division of Consolidated Freightways,is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Local Freight Drivers, Local No. 208, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America is a labor organization within themeaning of Section 2(5) of the Act.3.RespondentLocal208 and Respondent Clark-Inland have not engaged in un-fair labor practices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, it is hereby recommended that the complaint be dis-missed in its entirety.International Longshoremen's and Warehousemen'sUnion andits Local Union No. 10 [Howard Terminal]andOperating En-gineers,Local UnionNo. 3, AFL-CIO.CaseNo. °°0-CD-97.June 8, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the Act, following thefiling of charges by Operating Engineers, Local Union No. 3, AFL-CIO, hereinafter sometimes called Local 3 or Operating Engineers,under Section 8(b) (4) (D). The charges, as amended, allege, in ef-fect, that on or about February 14, 1963, International Longshore-men's and Warehousemen's Union and its Local Union No. 10, herein-after called Respondents, caused Respondent's members employed byHoward Terminal, hereinafter called Howard, to engage in a workstoppage in order to force or require Howard to assign certain cranework to longshoremen or members of Respondents rather than to mem-bersof Local 3.A hearing was held on June 18, 19, 20, 21 and onAugust 6 and 7, 1963, before Hearing Officer Robert V. Magor. Allparties I participated in the hearing and were afforded a full opportu-nity to be heard, to examine and cross-examine witnesses and to ad-duce evidence bearing on the issues. The rulings of the Hearing Officermade at the hearing are free from prejudicial error and are herebyaffirmed.Briefs filed by the Respondents, Local 3, and PMA on be-half of Howard and itself, have been duly considered.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Fanning, Brown, and Jenkins].1PacificMaritime Association,hereinafter called PMA, was permitted to Intervene asthe collective-bargaining representative of Howard.147 NLRB No. 42.